67 N.Y.2d 729 (1986)
Jane Marvel et al., Appellants,
v.
Capital District Transportation Authority et al., Respondents.
Court of Appeals of the State of New York.
Decided February 13, 1986.
Salvatore D. Ferlazzo for appellants.
Kenneth G. Varley and Fred J. Hutchison for respondents.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, for reasons stated in the memorandum at the Appellate Division (114 AD2d 612).